DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 8/9/2021. Claims 1-2, 4-12, 14-20 are pending.

Claim Objections
The following claim(s) are objected to for formality issues:
Claim 14 should depend on claim 12 rather than now-cancelled clam 13.
Appropriate correction(s) are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 4-12, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Energin (US 20180293798 A1) in view of Chen (US 20070277109 A1) in view of Saito (US 20120223956 A1) in view of Shin (US 20090305725 A1).
Regarding claim 1, Energin discloses: an electronic device comprising (figs. 15-16, Section D, 0134, 0143; see also fig.16 bottom showing various form factors):
a display (fig.16:1614, 0144);
a memory configured to store at least one application including a host application having a plurality of functions (fig.16:1606, 0143; see fig.1, 0036 for disclosure of host application including a plurality of functions represented by notifications 118-122 linked to other applications, see 0038-40); and
a management module comprising processing circuitry and executable program elements (fig.16: 1604-1606; see fig.6, 0069 showing various processor modules for managing and acquiring applications including local applications 634, remote applications 636, backend services for processing input, interfacing with applications, sending to display, etc., i.e., backend services for supporting host application I/O, interface, etc.),
wherein the management module is configured to:
distribute at least one operation information associated with the plurality of functions to a plurality of external servers (fig.6, 0092: downloading applications selected via the notification interface (fig.1:118-122), hence, distributing operation information such as application identifier, etc. as part of download request to application hosting server 636; 0086-88: interaction with additional remote servers, such as to request and retrieve additional application annotation information based on current context, hence, distribution of operation data associated with the plurality of functions as server requests for function annotation and triggers);
output a first user interface including a plurality of identifier icons corresponding to the plurality of external servers on the display (fig.1:110-114, 118-122, 0045-46 show various app identifier icons including triggers (110-114) and notifications (118-122), including notification objects corresponding to remote apps; see also 0092 describing remote apps requiring no download), wherein the first user interface is configured to be updated by a server operating the host application (fig.6:622, 0086 discloses acquisition of app-related annotation information from remote servers, hence, updating of app annotation data by remote server providing trigger and notification operation information to the host application);
receive a user input for selecting one of the plurality of identifier icons (0047, 0092: invocation of an application via selection of notification display);
install an assistant application generated by a specified external server corresponding to the user input based on the at least one operation information (0046, 0092: downloading and installing remote apps to local storage 634 based on operation information contained in download request transmitted to external server); wherein the assistant application is configured to interwork a specified function among the plurality of functions with the host application depending on the at least one operation information (0041, fig.1:116, fig.2, fig.3:316, figs.4-5 illustrate display of various user interfaces for the invoked assistant app during the course of operating the main host Application Annotation Framework (AAF) application (see 0032), hence, interworking of an assistant application, the assistant application interworking with the host application based on operation information corresponding to the notification element specified by the user among the plurality of functions); and
provide the host application with interworking information for performing the specified function with the assistant application (Various forms of interworking, based on software interworking information, are contemplated: 0050: presentation of “introductory user interface” of an application; 0089: presentation of “virtual content provided by an invoked application”; 0041: “presentation of one or more user interfaces” such as fig.1:116, “audio-visual experience” such as “movie, song, document”; “populating the interactive world with virtual characters or virtual scene elements” such as “virtual gladiators” which allow for user interaction);
wherein the interworking information indicates different interworking levels between the host application and the assistant application (0041, 0050, 0089: these contemplated modes of interaction constitute different interworking levels, e.g., levels of integration, i.e., whether elements are integrated into the scene, provided as a separate document or user interface as a pop-up, etc.).
	Energin does not expressly disclose:
	(1) wherein the updating is a periodic updating
	(2) wherein the function is for recommendation of at least one of a makeup style and a hair style to a user
	(3) wherein the management module is further configured to:
execute the assistant application independently of the host application after starting point at which the assistant application is to interwork in response to first execution mode information included in the interworking information,
execute the assistant application after the starting point while the host application is in a background state in response to second execution mode information included in the interworking information,
(4) transmit ROI image data related to an image of the user captured from the host application to a specified external device, and receive a first data associated with the ROI image data from the specified external device in response to third execution mode information included in the interworking information, and
receive a result of performing image-processing on the image of the user captured from the host application, transmit the result to the specified external device, receive a second data associated with the result from the specified external device, and display the second data through an execution screen of the first application in response to fourth execution mode information included in the interworking information.
Chen discloses: (3) execute the assistant application independently of the host application after starting point at which the assistant application is to interwork in response to first execution mode information included in the interworking information, (Chen 0035 discloses the use of a declarative plugin manifest file in order to specify interoperation parameters of the plugin including independent launch characteristics, i.e., wherein execution of the plugin occurs in an independent window solely and independently used by the plugin; hence, combined with Energin, Chen discloses the providing of additional declarative data (e.g., XML data) mapped to the secondary plugin that identifies independent execution information as part of the interworking information);
execute the assistant application after the starting point while the host application is in a background state in response to second execution mode information included in the interworking information (Chen 0035’s disclosure of independent operation of the assistant application in a separate window in a general application area independent of other applications means that user interactions with the secondary application foregrounds the window or focuses the assistant application window for user selection, hence, resulting in situations wherein the host application is in a background state).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Energin by incorporating the interworking mode information of Chen. Both concern the art of application interworking or interoperation, and the incorporation would have, according to Chen, improved the look and feel, appeal, and flexibility and customizability of the device by allowing specification to customize the look and feel of secondary application (0035), i.e., so as to allow the secondary application a developmentally simple way to operate independently of the host platform (0005).
Energin modified by Chen does not disclose the remaining limitations as listed above.
Saito discloses: (2) wherein the function is for recommendation of at least one of a makeup style and a hair style to a user (figs.15-16: 0092: providing of makeup recommendation information from a server such as for purchase)
(4) transmit ROI image data related to an image of the user captured from the host application to a specified external device (0096, 0046-47: receiving of captured user image data and transmission of cosmetics type data based on image analysis and transmission to external device fig.15:32 via communication unit fig.16:20), and receive a first data associated with the ROI image data from the specified external device in response to third execution mode information included in the interworking information (0097-98, 0046-47: receiving makeup information and displaying result to users, both transmitting and receiving based on software information modules for interworking), and
receive a result of performing image-processing on the image of the user captured from the host application (fig.15:13, 20; 0096: result of image-processing on user image is received by recommender unit for transmission; an additional transmissions and receptions being caused by repeated uses of the makeup feature), transmit the result to the specified external device (0096-97), receive a second data associated with the result from the specified external device, and display the second data through an execution screen of the first application in response to fourth execution mode information included in the interworking information (0097-98, 0046-47: receiving makeup information and displaying result to users, both transmitting and receiving based on software information modules for interworking; the data being output via an e-commerce execution screen as shown in fig.15:18; the combination with Energin, Chen yielding a technique wherein purchases may be made by launching separate applications).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Energin modified by Chen by incorporating the makeup recommendation technique of Saito. Both concern the art of augmented reality and image-based function execution, and the incorporation would have, according to Saito, improved device functionality by improving makeup support, (0006, 0036-37), allowing for convenient access to ecommerce functions (0098).
Energin modified by Chen modified by Saito does not disclose: wherein updating is updating periodically. That is, Energin does not expressly disclose the periodic updating from an external server of the annotation information. However, the obtaining of periodic updates is well known in the field of location-based service integration. In particular, Shin discloses: wherein updating is updating periodically (0098: periodically acquiring and storing, for user presentation, updated information related to a location of a portable terminal).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the device of Energin by incorporating periodic updating of available services in a location-based application of Shin. Both concern the art of providing location-based applications and services, and the incorporation would have, according to Shin, improved the convenience of the device by providing user-oriented information so that the user can easily identify and use new services regarding a place where the user is located.

Regarding claim 2, Energin modified by Chen modified by Saito modified by Shin discloses the electronic device of claim 1, as described above. Energin further discloses: a communication circuit (fig.6:638, 0093),
wherein the management module is configured to:
download the assistant application associated with the specified function from the specified external server using the communication circuit (0092-93: downloading of remote applications 636 to local application area 634); and
store mapping information between the downloaded assistant application and the at least one of the first execution mode information, the second execution mode information, the third execution mode information, or the fourth execution mode information (fig.7, 0094: the application annotation information data store constitutes a stored mapping or association between each assistant application and at least a triggering condition, i.e., a user gesture or an object recognition trigger (see fig.2, 0049-50, 0061, 0065), the triggering condition determining a mode of interworking with the secondary application, i.e., providing of image recognition object triggers, location triggers, gesture triggers, co-presence triggers, etc.; hence, storing a mapping association between the downloaded assistant application and at least one trigger execution mode information).

Regarding claim 4, Energin modified by Chen modified by Saito modified by Shin discloses the electronic device of claim 2, as described above. Energin further discloses: further comprising:
a processor electrically connected to the memory, the communication circuit, and the display (Energin fig.16, 16042 0143), wherein the processor is configured to:
output the first user interface configured to support download of the assistant application associated with the specified function from the specified external server using the display based on the host application being executed (Energin fig.1:110-114, 118-122, 0045-46: outputting of first interface for downloading assistant applications from the servers of fig.6:636 in the host AAF application (0032)).

Regarding claim 5, Energin modified by Chen modified by Saito modified by Shin discloses the electronic device of claim 4, as described above. Energin further discloses: wherein the processor is configured to: output at least one second user interface corresponding to the at least one operation information using the display based on the host application being executed (Energin fig.1, 0045-47: outputting a second interface of the host application with new notifications corresponding to another set of applications (i.e., based on user moving to another location) including another notification corresponding to a downloaded app, hence, the second interface comprising the new notification corresponding to the already-downloaded application (hence, corresponding to the operation information for downloading the application); that is, since fig.7, 0094 discloses the association of multiple notifications and notification triggers at different locations with the same application, and as 0092 discloses a process where applications are first checked in local storage (e.g., fig.6:634) and downloaded if not in local storage, the invocation of the host application at another invocation will generate a new second interface with notifications corresponding to the application already downloaded, the second notification corresponding to the operation information causing the download of the application as claimed).

Regarding claim 6, Energin modified by Chen modified by Saito modified by Shin discloses the electronic device of claim 5, as described above. Energin further discloses: wherein the processor is configured to control the display to: display identification information associated with the assistant application on the at least one second user interface (Energin fig.1, 0045-47: displaying identifying information associated with the notification, e.g., subject, download state, popularity, etc. associated with the application).

Regarding claim 7, Energin modified by Chen modified by Saito modified by Shin discloses the electronic device of claim 6, as described above. Energin further discloses: wherein the processor is configured to control the electronic device to: receive a user input signal applied to the identification information; and identify the assistant application associated with the identification information (Energin 0047: invoking notification via user input so as to identify the corresponding application for execution, see fig.7, 0094).

Regarding claim 8, Energin modified by Chen modified by Saito modified by Shin discloses the electronic device of claim 7, as described above. Energin further discloses: wherein the processor is configured to control the display to: display content associated with a function included in the identified assistant application on the second user interface (Energin fig.1:116, fig.3:316, 0041, 0050: display of invoked content, e.g., GUI’s, audio-visual data, virtual scene data, etc.).

Regarding claim 9, Energin modified by Chen modified by Saito modified by Shin discloses the electronic device of claim 7, as described above. Energin further discloses: wherein the processor is configured to: execute the identified assistant application (Energin 0047: invoking or executing application in order to provide output, e.g., 0041); and output content associated with a function included in the assistant application through the executed assistant application (Energin 0041, 0050).

Regarding claim 10, Energin modified by Chen modified by Saito modified by Shin discloses the electronic device of claim 9, as described above. Energin further discloses: wherein the output content includes information for displaying content in association with the captured image (Saito fig.4:S70, 0057, fig.6: superimposing application output over a captured image).

Regarding claim 14, Energin modified by Chen modified by Saito modified by Shin discloses the electronic device of claim 13, as described above. Energin further discloses: wherein the downloading includes: outputting the first user interface for supporting download of the assistant application associated with the specified function from the specified external server based on the host application being executed (fig.1, 0092, 0126, 0046-47: interface for supporting download of assistant applications based on user invocation, etc. is executed from the host application, i.e., based on execution of host application).

Regarding claim 15, Energin modified by Chen modified by Saito modified by Shin discloses the electronic device of claim 11, as described above. Energin further discloses: executing at least one function among the plurality of functions by executing the host application (fig.1, 0046-47: invocation of notification functions via execution instructions in the host application).

Claims 11-12, 16-20 recite a methods analogous to the devices above and are hence rejected under the same rationale.

Response to Arguments
In the remarks, Applicant argued:
I. Regarding representative claim 1, the art of record does not disclose the newly added limitations directed to the providing of hair and makeup recommendations.
Applicant’s arguments have been fully considered but are moot in view of the new art being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vigier (US 20130110678 A1) fig.5, 0086 discloses an AR-based application for purchasing products that involves transmitting an image to a remote server.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143